Citation Nr: 9903921	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-31 411	)	DATE
	)                                  
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.

2. Entitlement to an increased evaluation for patellofemoral 
joint syndrome, right knee, with chronic synovitis, 
patellar chondromalacia and degenerative arthritis, 
currently evaluated as 20 percent disabling.

3. Entitlement to an increased evaluation for patellofemoral 
joint syndrome, left knee, with chronic synovitis, 
patellar chondromalacia and degenerative arthritis, 
currently evaluated as 20 percent disabling.

4. Entitlement to an effective dated prior to March 21, 1994, 
for grant of service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1987 to 
September 1991.  She has been awarded a total rating for 
compensation purposes on the basis of individual 
unemployability from March 22, 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, dated in July 1995 and February 1996.

In July 1995, the RO denied an increased evaluation for 
patellofemoral joint syndrome of both knees and granted 
service connection for PTSD, rating it as 50 percent 
disabling.  Thereafter, in February 1996, the RO granted 
service connection for irritable bowel syndrome, effective 
from March 21, 1994, and a 30 percent schedular evaluation 
was assigned.  Additionally, the RO evaluated the veteran's 
patellofemoral joint syndrome of both knees separately and 
rated each knee as 10 percent disabling.

In September 1997, the Board remanded the case for additional 
development.  The RO accomplished the additional development 
and, by a July 1998 rating action, evaluated the veteran's 
PTSD as 70 percent disabling and patellofemoral joint 
syndrome as 20 percent disabling, each knee.  Inasmuch as the 
subject disorders have not been assigned the highest 
available ratings, these issues are still before the Board.  
See Holland v. Brown, 9 Vet. App. 324 (1996); AB v. Brown, 6 
Vet. App. 35 (1993).



FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

2. The veteran's service-connected PTSD is not currently 
manifested by more than severe occupational and social 
impairment.

3. The veteran's right knee disability is productive of no 
more than moderate impairment.

4. The veteran's left knee disability is productive of no 
more than moderate impairment.

5. In March 1994, the veteran first claimed service 
connection for Crohn's disease.

6. In a July 1995 statement, the veteran amended her claim to 
include entitlement to service connection for spastic 
colon/irritable bowel syndrome.

7. By a February 1996 rating action, the veteran was granted 
service connection for irritable bowel syndrome, effective 
from March 1994, the date she claimed entitlement to 
service connection for Crohn's disease.



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 70 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R., 
Part 4, § 4.130, Diagnostic Code 9411 (effective November 
7, 1996) (1998).


2. The criteria for a rating in excess of 20 percent for 
patellofemoral joint syndrome, right knee, with chronic 
synovitis, patellar chondromalacia and degenerative 
arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71(a), Diagnostic Code 5299-5262 (1998).

3. The criteria for a rating in excess of 20 percent for 
patellofemoral joint syndrome, left knee, with chronic 
synovitis, patellar chondromalacia and degenerative 
arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71(a), Diagnostic Code 5299-5262 (1998).

4. The criteria for an effective date, prior to March 21, 
1994, for the grant of service connection for irritable 
bowel syndrome have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. § 3.400, 3.158 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Evaluations

Pertinent Law and Regulations:  The veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107.  A well-
grounded claim is a plausible claim which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  With respect to the claim of 
entitlement to an increased rating for PTSD, the Board notes 
that, when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Additionally, with respect to the claims for increased 
ratings for the veteran's knees, the Board notes that, to 
make a claim well grounded, a veteran need only submit his or 
her competent testimony that symptoms, reasonably construed 
as related to the service-connected disability, have 
increased in severity since the last evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. at 631, 632; see also Jones v. 
Brown, 7 Vet. App. 134 (1994).  The Board is satisfied that 
all relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist her as mandated by 38 U.S.C.A. 
§ 5107.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998). 

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, See 38 C.F.R. §§ 4.2, 4.41 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

PTSD
Factual Background:  The veteran was granted service 
connection for PTSD by a July 1995 rating action and a 
schedular evaluation of 50 percent disabling was assigned 
effective from March 21, 1994.  This determination was based 
on service medical records, the veteran's January 1995 PTSD 
questionnaire and statement, a February 1995 statement from 
the veteran's treating psychologist at the Vet Center, VA 
outpatient treatment records dated from January 1994 to 
February 1995, a May 1995 VA PTSD examination report, and a 
May 1995 report of Social and Industrial Survey.

The veteran's service medical records reflect treatment for 
symptoms of anxiety after the death of her father in July 
1990.  She reported that she was "very depressed" and 
feared that she was having a nervous breakdown.  In August 
1990 she was hospitalized for stress related symptoms.  It 
was noted that the veteran's father had recently died and she 
felt that she was being harassed at work.  The assessment was 
anxiety disorder and poor coping skills.  

In a statement attached to her January 1995 PTSD 
Questionnaire, the veteran enumerated the stressful events 
which allegedly occurred during service.  She had been 
falsely told that she had leukemia during service after she 
sought treatment for multiple bruises on her body.  A private 
physician later determined that the veteran was bruising 
because she was allergic to Motrin and, once she stopped 
taking the Motrin, the bruises started to fade.  She was 
raped while on leave after basic training.  This event was 
particularly traumatic because she had been a virgin prior to 
the rape and the rape resulted in her becoming pregnant, 
which would result in her discharge from service.  The 
veteran was raped for a second time; however, she did not 
report this incident because she did not want her pregnancy 
discovered during a rape examination.  However, after 
discovering that the second rapist was slandering her 
reputation, she told the non-commissioned officer (NCO) on 
her floor and the information was eventually communicated to 
her drill sergeant.  Her drill sergeant and the Chaplain from 
whom she was receiving counseling were opposed to her 
obtaining an abortion and put pressure on her not to 
terminate her pregnancy.  However, while she was on leave 
under the pretense that she would explore the possibility of 
placing the child up for adoption, she obtained an abortion.  
Thereafter, while in Germany, the veteran was raped for a 
third time.  The veteran reported that she sustained 
bilateral knee injuries as a result of a trailer hitch 
landing on her knees.  The veteran also reported that, 
because she had been a witness against an individual who 
later became her sergeant, he made her life a "living 
hell."  The veteran further stated that she had been 
sexually harassed by another service member.  Additionally, 
she reported that she sought psychiatric treatment because 
she felt that she was having a "nervous breakdown" after 
being ordered to perform cardiopulmonary resuscitation (CPR) 
during training.  The veteran was unable to complete the CPR 
training because doing so reminded her of her unsuccessful 
attempt to resuscitate her dying father.

A February 1995 statement from the veteran's treating 
psychologist reflects that the veteran had been receiving 
treatment since March 1994 for PTSD as a result of traumatic 
events which she had experienced while on active duty between 
1987 and 1991.  Specifically, the examiner stated that these 
traumatic events included three sexual assaults; which 
occurred while on leave during basic training, in advanced 
individual training (AIT), and while stationed in Germany 
following AIT as well as daily verbal abuse and harassment by 
her supervisor during AIT.  The examiner noted that the 
veteran experienced vivid intrusive recollections, frequent 
nightmares, flashbacks, and intense distress when 
encountering stimuli associated with the original traumatic 
events.  It was also reported that the veteran was 
hypervigilant, easily startled, chronically anxious with 
severe sleep disturbance, and felt unsafe and extremely 
anxious when alone at night in her home.  The examiner stated 
that the veteran's marriage had disintegrated and she had not 
been able to form close attachments.  It was further noted 
that the veteran harbors a great deal of anger, mistrust, and 
sense of hopelessness that, on occasion, results in suicidal 
ideation.  The examiner commented that, although the more 
severe features of the veteran's depression had abated, the 
moderate symptoms remained.

VA outpatient treatment records include a February 1994 
report from the Mental Health Clinic which reflects that the 
veteran reported being raped three times and sexually 
harassed during service as well as being abused by her ex-
spouse upon his return from Dessert Storm.  A February 1995 
report of telephone contact notes that the veteran's sleep 
and daytime anxiety were significantly improved with the use 
of Trazadone.

Upon VA PTSD examination in May 1995, the veteran reported 
essentially the same events which she had described in the 
attachment to her January 1995 PTSD Questionnaire.  
Additionally, the veteran reported that she began to become 
increasingly withdrawn as a result of harassment from her 
sergeant major, who called her names and made her life 
"hell."  She also stated that her husband was sent to Saudi 
Arabia and, upon his return, his personality had changed and 
he was physically and verbally abusive.  The veteran 
separated from her spouse, lived with her mother and 
eventually moved into her own apartment, and had a few 
temporary jobs.  She reported that she slept with a gun next 
to her bed and took it with her wherever she went.  She also 
stated that she always felt that someone was watching her and 
trying to get her.  The veteran complained of severe insomnia 
since release from service, depressed mood, and a problem 
with overeating.  Upon mental status examination, it was 
noted that the veteran was overweight, neatly dressed, 
overtalkative, and had a compulsive need to ventilate in 
great circumstantial detail about her traumatic experiences.  
The examiner noted that her affect was moderately 
constricted, her mood was depressed, and she was weeping at 
times during the interview.  There was no gross thought 
disorder or impairment of cognitive functions and her insight 
and judgment were fair.  The examiner commented that, 
although the veteran had been employed full time during most 
of the previous year and four months, she would have some 
impairment of employment from her insomnia, depressed mood, 
and fearful feeling that someone is watching her or is out to 
get her.  The diagnosis was PTSD, substantial in degree, 
present since about 1990 while the veteran was still in 
military service, and getting worse in the three years 
subsequent to her discharge from service.

Similarly, a May 1995 report of Social and Industrial Survey 
includes a report of essentially the same events which the 
veteran had enumerated in the attachment to her January 1995 
PTSD Questionnaire.  Additionally, the social worker noted 
that the veteran has guilt over the rape attacks, wondering 
if she might have invited them, and feels the shame and 
humiliation of rape victims.  The veteran also has 
considerable grief over the loss of her virginity, the 
erosion of her self esteem, and physical problems.  The 
social worker reported that the veteran's PTSD symptoms 
included intrusive thoughts of guilt, grief, and shame as 
well as depressive episodes in which the veteran considers 
suicide, visual and auditory hallucinations, some suggestion 
of brief dissociative episodes, startle reaction, a great 
degree of hypervigilance, and severe sleep disturbances.  

Upon consideration of the foregoing, by a July 1995 rating 
action, the veteran was granted service connection for PTSD 
and it was rated as 50 percent disabling.  Thereafter, she 
claimed that the 50 percent evaluation inadequately reflected 
the impairment attributable to her PTSD and proceeded with 
this appeal.

A June 1996 report of Social and Industrial Survey reflects 
that the veteran lived in a warehouse where her mother had a 
retail business and, two to three times per week, she stayed 
in an apartment with her cousin.  She reported that she felt 
the warehouse to be a safe location because the windows have 
special glass, the doors have bars, and there are alarms.  
The veteran stated that her mother was her best friend; she 
had a good, comfortable relationship with her cousin, like 
brother and sister; and she had two male friends whom she 
felt comfortable with because they were gay.  The social 
worker noted that the veteran was unemployed and had not 
worked since November 1995.  The veteran reported that she 
had worked in her mother's store and did not feel safe 
because of various incidents with "psycho shoppers."  She 
specifically recalled an incident in which she alleges that 
she was attacked by a woman who threatened to blow up the 
store and beat them up.  The veteran stated that when she 
thinks about working in this store, she feels like she wants 
to throw up and her heart races.  She reported that she was 
extremely dependent on her mother and, if anything happened 
to her, the veteran would probably kill herself.  The 
veteran's leisure activities include reading and watching 
videos, which she leaves running at night so that she can go 
to sleep.  She reported that she has daily intrusive thoughts 
about her three rapes and extreme sexual and mental 
harassment while in service.  She also reported experiencing 
flashbacks three or four times per week, like there was a 
movie screen in her head; feeling disassociated, and 
depressed.  The veteran indicated that she has "really bad 
suicidal ideations averaging two times per week," nightmares 
every night, and wakes up three or four times every night.  
She further reported symptoms of hypervigilence and 
difficulty getting physically close to people.  The veteran 
stated that she drinks to get drunk about once a week but can 
go for a week without drinking alcohol.  The social worker 
commented that the veteran continues to be severely affected 
by her PTSD, her symptoms are having an increasingly negative 
affect on her, and she was "increasingly severely socially 
and industrially impaired."

Upon VA PTSD examination in June 1996, the veteran reported 
essentially the same information as that which she provided 
during her June 1996 Social and Industrial Survey.  She also 
reported that she spent much of her time planning and 
anticipating a trip.  The veteran stated that she constantly 
worries about her safety and does not trust people, she 
wonders about people's motives when they are nice.  She also 
complained that her concentration was poor.  Mental status 
examination revealed that the veteran was casually and neatly 
groomed, pleasant, friendly, and cooperative.  Her eye 
contact was good and there was no evidence of psychomotor 
retardation.  Her speech was normal in rate and volume, her 
thought process was linear and sequential, and her thought 
content was negative for any obvious psychotic symptoms.  She 
was fully alert and oriented and there were no cognitive 
deficits.  The examiner's impression was that the veteran 
continues to suffer from symptoms of PTSD and is moderately 
socially and occupationally impaired.  It was also noted that 
the veteran did not appear objectively depressed but she met 
the criteria for mild major depression.  The examiner 
commented that there was insufficient evidence that the 
veteran is unemployable.  The diagnoses were PTSD, recurrent 
major depression, and questionable alcohol abuse/dependence.  
A Global Assessment of Functioning (GAF) score of 55 was 
assigned.

VA outpatient treatment records include Progress Notes from 
the Mental Health Clinic from February 1995 to July 1996.  In 
February 1995, the veteran complained of quality and quantity 
of sleep.  She reported that she had a new job and was having 
conflict with her boss.  She also complained of financial 
problems and increased stress as a result of writing a report 
of her sexual abuse for her [PTSD] claim.  In May 1995, the 
veteran reported that she was worried about her pending C&P 
(Compensation and Pension) examination.  In September 1995, 
she sought treatment for depression.  Her mood and hope for 
the future were decreased and she felt increased tearfulness, 
fear, and isolation.  In October 1995, the veteran reported 
that she felt so much better on the medication which she had 
been prescribed.  Her mood had increased, she was hopeful, 
and had more energy.  The assessment was PTSD and decreased 
depression.  She continued to do very well on medication in 
December 1995; she was having no side effects and her mood, 
attitude, and interests were increased.  In March 1996 the 
veteran reported that she had lost 25 pounds, was swimming 
for exercise, and working full-time.  The assessment was PTSD 
and no depression.  A June 1996 Progress Note from the Mental 
Health Clinic shows an assessment of increased symptoms of 
PTSD.  A July 1996 report of telephone contact notes that the 
veteran complained that "I am waking up every hour ... I am 
really wasted.  I'm not drinking ETOH [alcohol].  I stopped 
caffeine ... nothing helps."  It was noted that the veteran's 
sleep disturbance had increased during the previous month 
despite no alcohol and caffeine.  

In a letter receive by the RO in March 1997, the veteran 
reported that there had been many changes since her VA 
examination.  She stated that she lived at the warehouse and 
no longer lived with her cousin.  She complained that she had 
only two burners to cook on and had no bathing facilities.  
The veteran stated that she could not live with her mother 
because her mother lived with a boyfriend with whom the 
veteran did not get along.  She reported that she hated 
living at the warehouse and had to call 911 on several 
occasions because she thought someone was in the building.  
She further reported that she no longer spoke with her 
cousin, her best friend died suddenly in August, and another 
friend no longer speaks with her.  She stated that she had 
one friend whom she saw only once every couple of months.

An April 1998 report of VA PTSD examination reveals that the 
veteran was unemployed and claimed that she was emotionally 
unable to work.  It was noted that she lived with her cousin; 
however, they were not getting along and she intended to move 
out.  It was further noted that the significant suicidal 
ideations which the veteran used to experience had improved.  
The veteran reported that she does not think much about her 
future and she does not know how she can ever work again 
because she does not like being around people.  She stated 
that she had wine a few times a month but does not drink to 
excess and she denied that she had ever drank more than this.  
Upon mental status examination, it was noted that the veteran 
was casually and neatly dressed, she was pleasant and 
cooperative but seemed tense, and she became angry and more 
tense when talking about her military experiences.  There was 
no evidence of any kind of hallucinations or delusions, 
except for her general mistrust of things and the fact that 
she says that she can see some of her persecutors in her 
mind.  The veteran complained of some memory problems.  She 
was oriented times three; her cognitive functioning was 
intact; and, although she said she had trouble dating some of 
the unpleasant things that happened to her, her memory was 
also generally intact.  The diagnosis was chronic moderate 
PTSD and it was noted that she was very socially isolated, 
inactive, and suffering from the loss of relationships and 
career.  A GAF score of 50 with serious symptoms was assigned 
and the examiner commented that the veteran had significant 
impairment.  

Upon consideration of the foregoing, the veteran's PTSD was 
increased to 70 percent disabling by a July 1998 rating 
decision.  

Analysis:  Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 
(1991), where a law or regulation changes after the claim has 
been filed or reopened before administrative or judicial 
review has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary 
did so.

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52,695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  61 Fed Reg. 52,700 (1996), now codified 
at 38 C.F.R. § 4.125-4.130).  The new criteria for evaluating 
service-connected psychiatric disability is codified at newly 
designated 38 C.F.R. § 4.130.  61 Fed. Reg. 52,700-1 (1996).  
The new rating criteria are sufficiently different from those 
in effect prior to November 7, 1996, that the RO and the 
Board are required to evaluate the veteran's service-
connected PTSD by applying the criteria contained in the VA 
Schedule for Rating Disabilities related to PTSD as it was in 
effect prior to November 7, 1996, as well as in accordance 
with the revised criteria that became effective on that date.  
Karnas, at 311.  The record shows that the RO has done so.

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996, provides that a 70 percent evaluation is 
warranted for PTSD where the ability to establish and 
maintain effective and favorable relationship with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment.  A 100 
percent evaluation is warranted for PTSD where the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy result in profound retreat from mature 
behavior, or the claimant is demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, § 4.132, Diagnostic 
Code 9411 (1996).

Effective November 7, 1996, a 70 percent rating for PTSD 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to symptoms such 
as the following:  

? suicidal ideation; 
? obsessional rituals which interfere with routine 
activities; 
? speech intermittently illogical, obscure, or 
irrelevant; 
? near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; 
? impaired impulse control (such as unprovoked 
irritability with periods of violence); 
? spatial disorientation; 
? neglect of personal appearance and hygiene; 
? difficulty in adapting to stressful circumstances 
(including work or a worklike setting); 
? and inability to establish and maintain effective 
relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as the following:  

? gross impairment in thought processes or 
communication; 
? persistent delusions or hallucinations; 
? grossly inappropriate behavior; 
? persistent danger of hurting self or others; 
? intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); 
? disorientation to time or place; 
? memory loss for names of close relatives, own 
occupation, or own name.

The veteran's PTSD is currently rated as 70 percent disabling 
under Diagnostic Code 9411, and that rating is effective from 
March 1994.  While the veteran's appeal was pending, the 
formula for evaluating PTSD changed, as described above.  In 
July 1998, the RO reevaluated the veteran's case under both 
the old and the new criteria and determined that an increased 
rating of 70 percent disability rating was appropriate given 
the veteran's symptomatology.  In cases such as this, where 
the claim for an increased rating was filed prior to November 
7, 1996, the RO and the Board consider both the old and new 
rating formulas for evaluation of acquired psychiatric 
disorders, including PTSD, and apply the formula which is 
most favorable to the veteran's case.

The Board has carefully reviewed the evidence as set forth 
above, and finds that the veteran's PTSD warrants no more 
than a 70 percent disability evaluation under either the old 
or the new rating criteria.

The veteran's complaints include anger, social isolation, 
loss of relationships and career, disturbed sleep, flashbacks 
to her traumatic experiences, and hopelessness about the 
future.  She reported that she has suicidal ideations and is 
precluded from working because she constantly worries about 
her safety and does not trust people.  She has reported that 
she does not like being around people, sleeps with a gun next 
to her bed, and takes the gun with her wherever she goes.  
Additionally, she has reported that she has recurring 
flashbacks and can see some of her persecutors in her mind.

She reports that she has at least one friend, maintains an 
ongoing relationship with her mother and cousin, and has gone 
on cruises with friends.  VA psychiatric examination reports 
consistently reflect that the veteran is neatly dressed, 
pleasant, cooperative, and oriented times three with intact 
cognitive functioning and memory. The veteran was assigned a 
GAF score of 55 upon VA examination in June 1996 and 50 upon 
VA examination in April 1988.  A GAF score of 55-60 has been 
recognized by the United States Court of Veterans Appeals 
(Court) as indicating "moderate" difficulty in social or 
occupational functioning in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders.  See Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  It is further noted that a 
GAF score of "50" contemplates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)".  See American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV); Richard v. Brown, 
9 Vet. App. 266 (1996).  These findings are highly probative 
as they relate directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by 
diagnostic code 9411.  See Massey v. Brown, 7 Vet. App. 204, 
207 (1994).  

The veteran's PTSD is not shown to be productive of totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality resulting in profound retreat from 
mature behavior.  Nor is the PTSD shown to be of such 
severity as to demonstrate that she is unable to obtain or 
retain employment, despite her complaints that she is 
precluded from working because she constantly worries about 
her safety and does not trust people.  In the Board's 
opinion, the preponderance of the evidence, particularly the 
assessments of the mental health professionals who have 
examined her and provided GAF scores, shows that the 
appellant's PTSD is productive of no more than serious 
difficulty in occupational functioning.  Accordingly, a 100 
percent disability evaluation is not warranted under the old 
rating criteria for mental disorders.  Similarly, a 100 
percent disability evaluation is not warranted under the new 
rating criteria for mental disorders as there is no evidence 
of record that the veteran exhibits gross impairment of 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, being a 
persistent danger to self or others, inability to perform 
activities of daily living, disorientation to time or place, 
or memory loss for names of close relatives, occupation or 
name.  The appellant's PTSD clearly causes impairment more 
nearly approximating that required for a 70 percent rating 
reflecting severe industrial impairment.  See Richard, supra.

Knees
Factual Background:  The veteran was granted service 
connection for bilateral chondromalacia patella by an April 
1992 rating action and this condition was rated as 10 percent 
disabling.  This determination was based on service medical 
records which showed that the veteran sustained bilateral 
knee injuries in February 1989 when a trailer hitch dropped 
onto her knees.  Thereafter, she continued to seek treatment 
for recurrent bilateral knee complaints and was diagnosed 
with bilateral chondromalacia patella.  This rating action 
also considered a January 1992 report of VA examination which 
included a diagnosis of bilateral chondromalacia patella, 
right greater than left.

In a March 1994 statement, the veteran claimed that her 
bilateral knee condition was more severe than was reflected 
by the 10 percent evaluation then in effect.  She stated that 
she had pain upon standing, walking, or movement in general 
and her activities were extremely limited by her orthopedic 
conditions.

VA outpatient treatment records, dated from February 1992 to 
October 1996, show that the veteran sought treatment for 
various impairments including chronic bilateral knee pain.  
Radiographic studies of the knees in February, May, July, and 
August 1994 demonstrated no abnormalities of either 
extremity.  In January 1994, it was noted that prolonged 
periods of standing were the worst aggravating factor for the 
veteran's knees.  An April 1994 treatment record notes 
continuous knee pain with occasional flare-ups, swelling, and 
erythema.  In May 1994, the veteran reported that her left 
knee gave out and she fell, striking it on a boat.  The 
diagnosis was left knee contusion.  A July 1994 report from 
the Emergency Care Unit shows that cortisone was injected 
into the veteran's knees two days previously but pain 
continued.  Physical examination demonstrated that range of 
motion of the knees was normal but she had tenderness upon 
flexion past 90 degrees and pain of the patella, bilaterally.  
The diagnoses included anterior knee pain syndrome/patellar 
chondromalacia and possible chronic neuropathic pain.  In 
August 1994, physical examination of the knees revealed range 
of motion from zero to 135 degrees and mild patellofemoral 
crepitation, in both knees.  In February 1995, the veteran 
received steroid injections for trochanteric bursitis.  A 
November 1995 treatment record shows that the veteran 
complained of bilateral knee pain at rest and while standing, 
locking, and giving out.  In January 1996, the veteran 
complained of pain in both knees, right greater than left.  
In May 1996, the veteran was referred to the physical therapy 
clinic for strengthening and increasing range of motion.  In 
June 1996 it was noted that the veteran was still undergoing 
physical therapy but continued to experience stiffness, pain, 
and decreased range of motion.

An April 1995 report of orthopedic knee conference notes that 
the veteran had received bilateral pes bursa injections 
without any relief.  She complained of unpredictable giving 
way of the knees.  Physical examination of the right knee 
revealed that the veteran had full extension and could flex 
to 130 degrees with no crepitance with range of motion in the 
patellofemoral joint of the right knee.  She had 
approximately five degrees of valgus alignment standing and 
pain to palpation over the pes bursa and medial joint line.  
The examiner noted grinding and crepitance with the knee 
extended and pressure on the patella.  There was positive 
apprehension with subluxation over the patella laterally and 
she had increased Q angle and J sign with extension and 
flexion.  Ligamentous examination revealed no instability and 
anterior drawer, Lachman, and varus-valgus stressing, or 
posterior drawer.  Examination of the left knee demonstrated 
full extension and flexion to 125 degrees.  Alignment was 
similar to that of the right knee with six degrees valgus and 
some crepitance at the initiation of flexion of the left knee 
in the patellofemoral joint.  There was no effusion, positive 
grind test, and apprehension with lateral subluxation of the 
patella.  J sign was similar to that of the right knee and 
there was increased Q angle on evaluation of the veteran's 
tracking.  X-ray testing was negative for joint space 
narrowing and intra-articular pathology in the osseous 
structure and the patella appeared to be tracking, 
centralized in the trochlear groove.  The assessment was 
bilateral anterior knee pain, probably secondary to some 
slight lateral dragging of the patella.  

VA joints examination in May 1995 demonstrated that the 
veteran's gait was within normal limits and she had six 
degrees of valgus deformity of the knees, bilaterally.  No 
atrophy, swelling, popliteal fullness, or effusion was noted.  
Bilateral medial joint line tenderness was noted and deep 
tendon reflexes were +2/4 at the knees and ankles.  There was 
no crepitus with range of motion but the patella did not 
glide freely over the femoral head, bilaterally.  McMurray's 
sign was negative and flexion/extension was zero to 125 
degrees in the right knee and zero to 130 degrees in the left 
knee.  Internal and external rotation were 10 degrees in each 
knee and sensory and motor examinations were +5/5 throughout.  
The veteran's thigh circumference was 52 centimeters on the 
right and 53 centimeters on the left, Q angle was 14 degrees 
on the right and 16 degrees on the left, and there was a 
negative drawer sign.  No ligamentous laxity was noted and X-
ray studies revealed no abnormalities.  The diagnosis was 
patellofemoral joint syndrome, bilateral, left greater than 
right.

Upon VA examination of the hips in August 1995, the veteran 
reported that operating a car was limited to one hour and 
walking was limited to 30 minutes by hip and knee pain.  Both 
knee joints had collapsing and locking and the veteran 
complained that her most bothersome health problem in the 
previous three months was the chronic pain at both knees.  
Objective findings included knee motion at zero to 130 
degrees bilaterally with moderate pain on movement.  There 
was no increase in joint fluid at either knee.  Serious 
patellar pain and crepitus was demonstrated in both knees.  
The examiner also noted that the medial joint line was very 
tender.  The lateral joint line was negative at both knees.  
Ligaments were normal and a valgus alignment of six degrees 
was noted at each knee.  Synovitis, plus symptomatic patellar 
chondromalacia, were diagnosed.  The examiner noted that 
patellofemoral syndrome was a similar diagnosis.  It was 
further noted that tenderness at the medial joint line 
suggested possible meniscus abnormality.  

Upon consideration of the foregoing, by a February 1996 
rating action, the veteran was assigned separate ratings for 
her bilateral knee disorder and each knee was evaluated as 10 
percent disabling.

The veteran underwent a VA joints examination in June 1996.  
During this examination, the veteran reported that her knee 
pain limited her driving a car to two hours with cruise 
control and walking for up to 20 minutes.  She also 
complained of chronic knee pain, collapsing, and occasional 
locking.  Once again, she reported that her most bothersome 
health problem during the previous three months was chronic 
pain at both knees.  Range of motion studies demonstrated 
zero to 130 degrees on the right and zero to 125 degrees on 
the left with pain on motion and flexion limited by pain 
bilaterally.  The right knee had increased joint fluid, there 
was severe patellar pain and crepitation in both knees.  The 
medial joint line and the proximal tibia on the medial aspect 
were very tender bilaterally.  The examiner noted a moderate 
valgus alignment at both knees with 7 centimeters between the 
ankles when the knees are touching and some faint pre-
patellar traumatic scars at both knees which were well 
healed.  The diagnosis was history of injury and pain in the 
military, with chronic symptoms since.  Continuing pain and 
collapsing of both knees was diagnosed as chronic synovitis 
plus symptomatic patellar chondromalacia.  The examiner noted 
that patellofemoral joint syndrome is a similar diagnosis.  
It was also noted that the increased joint fluid at the right 
knee substantiated that it was having problems.  

In a December 1996 letter, D. L. Smith, M.D., a VA 
rheumatologist, stated that he had been treating the veteran 
for bilateral femoral joint syndrome during the last several 
years and noted her knees to be painful with range of motion, 
manipulation of the patella, and palpation of the medial 
joint line.  He had not detected any instability of the knee 
and no gross subluxation of the patella or joint effusion had 
been shown.  He noted that the range of motion of the knees 
appeared quite adequate in regard to flexion and extension.  

An April 1998 report of VA joints examination shows that the 
veteran claimed that she was unable to work due to hip and 
knee pain.  She continued to complain of chronic pain, 
collapsing, and locking.  She further reported experiencing 
easy fatigue and impaired coordination in both lower 
extremities as well as flare-ups of pain in both knees which 
improved with rest, elevation, and ice after about 24 hours.  
Objective findings showed that the veteran's knee motion was 
zero to 110 degrees on the right and zero to 120 degrees on 
the left and she experienced moderate pain with these 
movements.  The examiner noted that the right knee had 
increased joint fluid and patellar pain and crepitation were 
severe in both knees.  The medial joint line was very tender 
and the lateral joint line was moderately tender in both 
knees.  The ligaments were normal, and the pain involved the 
entire joint rather than being mostly patellar.  X-ray 
testing revealed moderate degenerative squaring of the medial 
femoral condyle; a slight ridge, measuring 1/2 millimeter, 
projecting toward the tibia at the medial edge of the medial 
femoral condyle; and a small osteophyte, measuring 1/2 
millimeter, at the joint surface of the patella, bilaterally.  
The examiner's assessments at this examination were similar 
to his assessment of the veteran's bilateral knee impairment 
upon examination in June 1996.  Specifically, the examiner 
reported that chronic pain, collapsing, and locking of both 
knees were diagnosed as chronic synovitis plus symptomatic 
patellar chondromalacia plus degenerative arthritis.  The 
examiner again noted that increased joint fluid at the right 
knee substantiated that it was having problems.  The examiner 
commented that the veteran's orthopedic symptoms were 
probably significantly worsened by chronic tension and/or 
depression.  The examiner further commented that a symbolic 
loss of motion is appropriate for various subjective 
symptoms, mentioned above, and would be represented by a 20 
percent loss of motion of both knees.  The examiner also 
noted that the veteran had flare-ups of pain which would 
represent a 25 percent decrease in motion.  

Upon consideration of the foregoing, by a July 1998 rating 
action, the RO increased the rating for each knee from 10 
percent to 20 percent for patellofemoral joint syndrome with 
chronic synovitis, patellar chondromalacia, and degenerative 
arthritis for each knee.

Analysis:  Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);(c) weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) excess fatigability; (e) incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the knee is considered a major joints.  38 
C.F.R. § 4.45.

In cases such as this, when evaluation of a musculoskeletal 
disability is at issue, regulations and case law require 
consideration of functional loss, if any, due to pain, 
weakened movement, excess fatigability or incoordination.  38 
C.F.R. § 4.40, 4.45 (1998); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Since the veteran alleges that her knee disorder is 
productive of pain and since the degree of disability may be 
based on consideration of limitation of motion, an examiner's 
report should assess the degree of loss of motion due to 
pain, if any, as well as functional loss due to weakened 
movement, excess fatigability or incoordination.  DeLuca, 
supra.

When a condition not listed in the schedule is encountered, 
it is permissible to rate such a disability under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1998).  When an 
unlisted condition is rated by analogy, the diagnostic code 
is "built-up" by assigning the first 2 digits from that 
part of the schedule most closely identifying the part or 
system of the body involved and using "99" as the last 2 
digits for all unlisted conditions.  38 C.F.R. § 4.27.

The veteran is currently service-connected for patellofemoral 
joint syndrome with chronic synovitis, patellar 
chondromalacia, and degenerative arthritis of the knees.  The 
disabilities of each knee are rated by analogy under "built-
up" Diagnostic Code 5299-5262.

Diagnostic Code 6262 provides for a 20 percent rating for 
malunion of the tibia and fibula of either lower extremity 
when the disability results in moderate knee or ankle 
disability.  A 30 percent evaluation requires that the 
malunion produce marked knee or ankle disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

Prior to the rating of July 1998 which increased the rating 
for the veteran's knee disabilities to 20 percent under 
Diagnostic Code 5299-5262, the veteran's service-connected 
knee disabilities were rated as 10 percent disabling under 
"built-up" Diagnostic Code 5299-5257.  Under Diagnostic 
Code 5257, a 10 percent rating is assigned for slight 
impairment of either knee with slight recurrent subluxation 
or lateral instability.  A 20 percent rating may be assigned 
under Diagnostic Code 5257 where there is moderate recurrent 
subluxation or lateral instability.  A 30 percent rating 
requires severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

While a disability needs to be fully and adequately rated, 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1998).  The General Counsel 
for VA has held that there is no prohibition against 
assigning separate ratings for instability under Diagnostic 
Code 5257 and for arthritis under Diagnostic Code 5003 where 
there is limitation of motion of the knee or where the 
veteran technically has full range of motion but the motion 
is inhibited by pain.  VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

Synovitis is to be evaluated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5020.

Diagnostic Code 5003 provides that degenerative arthritis 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Codes 5250 et seq.), and that limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When the rating based on limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating for each major joint or group of minor joints 
affected by limitation of motion should be assigned; the 10 
percent rating is not to be combined with, nor added to, 
Diagnostic Code 5003.  In the absence of limitation of 
motion, a 20 percent rating will be assigned if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59.

Limitation of motion of the knee is evaluated pursuant to 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for limitation of flexion of the leg.  Where flexion 
is limited to 60 degrees, a zero percent rating is provided; 
when flexion is limited to 45 degrees, 10 percent is 
assigned; when flexion is limited to 30 degrees, 20 percent 
is assigned; and when flexion is limited to 15 degrees, 30 
percent is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Normal range of motion of the knee is zero degrees extension 
to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Another diagnostic code under which an evaluation in excess 
of 20 percent for the knees is permitted is Diagnostic Code 
5256 which provides for a 30 percent rating for favorable 
ankylosis of either knee, that is, when the knee is fixed in 
full extension, or in slight flexion at an angle between zero 
and 10 degrees.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 
5256.

The veteran's knee disabilities are manifested by chronically 
painful and slightly limited motion, painful flare-ups, 
severe crepitation, tenderness, and increased fluid at the 
right knee joint.  Additionally, X-rays reveal moderate 
degenerative squaring of the medial femoral condyle in both 
knees.  The veteran has also complained of collapsing and 
locking of her knees as well as functional limitation with 
walking, standing, and other activities. 

The RO has determined that the impairment resulting from the 
patellofemoral joint syndrome, the chronic synovitis, the 
patellar chondromalacia and the degenerative arthritis of 
each knee is productive of moderate impairment and is best 
rated as such under built-up Diagnostic Code 5299-5262.  The 
Board concurs with the decision of the RO.  In the opinion of 
the Board, the complaints of pain, easy fatigue, collapsing, 
locking, and limitation of motion of each knee, when 
considered in conjunction with the objective clinical 
findings, including evidence of arthritis, reflect disability 
of each knee which is best described as moderate.  The 
reported functional limitations, including inability to drive 
a car for more than 2 hours or to walk for more than 20 
minutes, as well as the limitation of motion of the knees due 
to pain, are contemplated by the currently assigned 20 
percent rating for each knee under Diagnostic Code 5299-6262.  
The evidence does not indicate the presence of marked knee 
disability.  Accordingly, a rating in excess of 20 percent 
for either knee is not warranted under this code.

The record does not show that the disabilities of the 
veteran's knees are productive of ankylosis, limitation of 
flexion to 15 degrees, or limitation of extension to 20 
degrees.  Accordingly, an evaluation in excess of 20 percent 
for either knee under Diagnostic Codes 5256, 5260, and 5261 
is not warranted.  

As noted above, Diagnostic Code 5257 provides for a 10 
percent evaluation for slight subluxation or lateral 
instability, a 20 percent evaluation requires moderate 
subluxation or lateral instability, and a 30 percent rating 
is provided for severe recurrent subluxation or lateral 
instability.  Even though the appellant has complained of 
collapsing and locking of both knees, examinations have 
consistently shown no evidence of ligamentous instability.  
Examinations have demonstrated no ligamentous laxity.  In 
December 1996, a physician specifically stated that he did 
not detect any instability of the knees or gross subluxation.  
In view of these clinical findings, the Board concludes that 
no more than slight subluxation or lateral instability is 
shown.  Accordingly, a rating of no more than 10 percent for 
each knee is warranted under Diagnostic Code 5257.  The 
record shows that in addition to the mild instability, the 
veteran also has arthritis of each knee with painful motion.  
Thus, she may be entitled to separate 10 percent ratings for 
each knee based upon instability under Diagnostic Code 5257 
and arthritis with painful motion under Diagnostic Code 5003 
and section 4.59.  However, a rating of 10 percent for each 
knee based upon instability and a separate rating of 10 
percent for each knee based upon arthritis and painful motion 
would not result in a rating in excess of the 20 percent 
currently assigned for each knee.


Earlier Effective Date

Pertinent Law and Regulations:  Initially, the Board notes 
that a determination as to whether the veteran has submitted 
a well-grounded claim with respect to the issue of an earlier 
effective date need not be addressed.  The concept of well 
grounded applies to the character of the evidence presented 
by a claimant.  For purposes of this decision, as there is no 
dispute as to the evidence, but only to the law and its 
meaning, the concept of well groundedness is not found to be 
applicable.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The effective date for an award of direct service connection 
is the day following separation from active service or the 
date entitlement arose, whichever is later, if a claim is 
received within one year after separation from service.  
Otherwise, the effective date is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. 5110 (b)(1); 38 C.F.R. 3.400(b)(2)(i).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 
20.200, 20.201, 20.302.  A substantive appeal must be filed 
within 60 days of the mailing of the statement of the case, 
or within the remainder of the 1-year period from the date of 
the mailing of notification of the determination being 
appealed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 
20.302.

Any communication or action, indicating an intent to apply 
for one or more VA benefits, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155.

Once a formal claim for compensation or pension has been 
allowed or compensation disallowed because the disability is 
not compensable the date of outpatient or hospital 
examination or admission to a VA or Service Department 
Hospital or a private hospital at authorized VA expense will 
be considered the date of claim.  38 C.F.R. § 3.157.

Medical records cannot constitute an informal original claim.  

Factual Background:  The veteran's service medical records 
indicate that she began complaining of abdominal pain 
beginning in January 1988.  In April 1989, it was noted that 
she had been complaining of abdominal and pelvic pain and a 
diagnostic laparoscopy performed in January 1989 showed no 
abnormal pelvic findings which could cause such pain.  The 
veteran was evaluated for irritable bowel syndrome and the 
assessment was chronic sharp abdominal pain, no evidence for 
irritable bowel syndrome by history.  It was noted that this 
was a diagnosis of exclusion.  Service records show that she 
continued to seek treatment for recurrent abdominal pain 
which was noted to be of unknown etiology.  In March 1990, 
the veteran was diagnosed with irritable bowel syndrome.  

On October 1, 1991, the RO received the veteran's claim for 
compensation for "knee injury."  

Upon VA examination in January 1992, although the veteran was 
examined for complaints of pelvic pain, there were no 
findings or diagnosis of irritable bowel syndrome.  

In April 1992, the RO issued a rating determination, in which 
it granted service connection for bilateral chondromalacia 
patella, evaluated as 10 percent disabling, and for 
laparotomy with pelvic adhesiolysis, evaluated as 
noncompensable, effective September 24, 1991, the day 
following the veteran's release from military service.

The veteran then filed a Notice of Disagreement, dated in May 
1992, in which she disagreed with the ratings of 10 percent 
for her knee disorder and zero percent for "abdominal pain" 
and contended that both conditions had been misdiagnosed.

The RO issued a statement of the case, dated in June 1992, in 
which the RO noted that the veteran had subjective complaints 
of episodes of abdominal pain for which no etiology had been 
found.  No substantive appeal was received and the April 1992 
rating decision became final in April 1993.  

In March 1994, the veteran claimed that her service-connected 
bilateral knee condition had worsened and stated that she 
wished to filed a claim for Crohn's disease as a result of 
service.  

Upon VA stomach examination in May 1995, the examiner 
commented that the veteran had a long history of abdominal 
discomfort and irritable bowel syndrome, which give her 
symptoms every several months.  

Upon consideration of the foregoing, service connection for 
Crohn's disease was denied by a July 1995 rating action.  

In a July 1995 statement, the veteran notified the RO that 
she disagreed with the July 1995 rating decision which 
granted service connection for PTSD and rated it as 50 
percent disabling, continued the 10 percent evaluation for 
her bilateral knee condition, and denied service connection 
for Crohn's disease.  She stated that the impairment 
associated with her service-connected disorders were 
inadequately reflected by the disability ratings which were 
in effect, thereby warranting increased evaluations.  She 
further stated that she wished to amend her claim to include 
entitlement to service connection for a bilateral hip 
disorder as a result of her service-connected knee condition 
and entitlement to service connection for spastic 
colon/irritable bowel syndrome.  

In August 1995, the veteran underwent a VA stomach 
examination.  The diagnosis was irritable bowel syndrome. 

Accordingly, by a February 1996 rating decision, service 
connection for irritable bowel syndrome was granted, and 
evaluated as 30 percent disabling.  This determination was 
effective from March 1994, the date of the veteran's claim of 
entitlement to service connection for Crohn's disease.

In January 1997, the veteran submitted a notice of 
disagreement in which she contended that irritable bowel 
syndrome began in service and had continued without 
interruption to the present.  She argued that the effective 
date for the grant of service connection for this condition 
should be effective in September 1991, the date of her 
original claim.  In her substantive appeal of August 1997 she 
stated that VA failed to meet its duty to review her service 
medical records at the time of her original claim and to 
consider any and all chronic disease or injuries which began 
while on active military duty for service connection.  
Specifically, she contended that the VA failed in its 
obligation by not considering whether, in light of her long 
history of abdominal and pelvic pain, service connection for 
irritable bowel syndrome was warranted.  She further stated 
that she submitted an Appeal to Board of Veterans' Appeals, 
VA Form 9, with respect to the April 1992 rating decision, to 
the RO in Los Angeles in January 1993 and, after learning 
that her claims file was missing, her representative 
requested that her claims be reopened.  It is noted that an 
Appeal to Board of Veterans' Appeals, VA Form 9, allegedly 
submitted in January 1993, is not available for review.


Analysis:  In the case at hand, the veteran has been granted 
service connection for irritable bowel syndrome on the basis 
of the evidence of record, including diagnosis of irritable 
bowel syndrome upon VA examinations in May and August 1995.  
Although the veteran's service medical records show that she 
was evaluated for irritable bowel syndrome in connection with 
her complaints of recurrent abdominal and pelvic pain, these 
records do not include a diagnosis of irritable bowel 
syndrome.  The veteran did not claim compensation for 
irritable bowel syndrome on her original claim or prior to 
her March 1994 request to reopen in which she claimed 
entitlement to service connection for Crohn's disease.  
Moreover, medical records did not show evidence of irritable 
bowel syndrome until VA stomach examination in May 1995 and 
the veteran did not claim entitlement to service connection 
for such disease until July 1995.  

Accordingly, the effective date of the veteran's entitlement 
to compensation for irritable bowel syndrome must be 
established as March 1994, the date of receipt of her claim 
for Crohn's disease, which the RO has interpreted as a claim 
for irritable bowel syndrome.  38 U.S.C.A. 5110 (b)(1); 38 
C.F.R. 3.400(b)(2)(i).

The veteran contends that the VA failed in it duty to review 
her service medical records at the time of her original claim 
and to establish service connection for any and all chronic 
diseases which began while she was on active military duty.  
She argues, in effect, that a claim of entitlement to service 
connection for irritable bowel syndrome was reasonably raised 
by the entries in her service medical records.  Certain 
medical reports can be accepted as an informal claim for 
increased benefits or an informal claim to reopen.  38 C.F.R. 
§ 3.157(b); see also KL v. Brown, 5 Vet. App. 205, 208 
(1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1993).  
However, medical records cannot constitute an informal 
original claim.).  VA is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995).  Nothing in the service medical 
records indicates any intent on the part of the appellant to 
apply for VA benefits or in any way specifically identifies 
"the benefit sought," (i.e., service connection for 
irritable bowel syndrome), as required by § 3.155.  KL, 
supra; see also Dunson v. Brown, 4 Vet. App. 327, 329-30 
(1993).

Additionally, the Board notes that irritable bowel syndrome 
was not shown in service or thereafter until May 1995 and the 
RO generously granted service connection for this disease 
effective from March 1994, the date of the veteran's claim 
for Crohn's disease.  Moreover, the RO's grant of service 
connection for laparotomy with pelvic adhesions in the April 
1992 rating decision suggests that the RO did in fact review 
the service medical records and consider the veteran's 
potential entitlement for service connection for any and all 
chronic diseases shown at the time of her original claim.

The veteran alleges that she submitted a substantive appeal 
in January 1993, thus perfecting an appeal to the RO's 
assignment of a zero percent rating for the service-connected 
laparotomy with pelvic adhesions in the April 1992 rating 
decision.  Apparently, the argument is that the grant of 
service connection for this condition constituted a grant of 
service connection for the irritable bowel syndrome, or that 
her notice of disagreement whereby she claimed a rating in 
excess of zero percent for "abdominal pain" constituted a 
claim for irritable bowel syndrome that is still pending.  
The Court has noted that irritable bowel syndrome is a 
functional, commonly psychosomatic, disorder characterized, 
in part, by constipation alternating with diarrhea, and by 
cramping abdominal pain.  Kirwin v. Brown, 8 Vet. App. 148, 
154 (1995).  However, no substantive appeal received in 
January 1993 is in contained in the claims file.  The record 
shows that she did file a notice of disagreement with the 
April 1992 rating determination.  An appeal, however, must be 
perfected by the filing of a substantive appeal.  A 
substantive appeal must be filed within 60 days of the 
mailing of the statement of the case, or within the remainder 
of the 1-year period from the date of the mailing of 
notification of the determination being appealed.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302 (1998).  
In this case, there was no communication from the appellant 
or on her behalf that can be construed as a substantive 
appeal that was timely filed following her notice of 
disagreement and the statement of the case she was issued by 
the RO in June 1992.  That the appellant apparently 
appreciated this fact is evident from the language used in 
her communication of March 1994 where she claimed that her 
service-connected disabilities had increased in severity and 
stated that she wished to file a claim for Crohn's disease as 
a result of service, not that she was seeking to continue her 
appeal.  In the statement of the case issued to the appellant 
by the RO in June 1992, it was pointed out that pain is not a 
disease or injury and that service connection can be granted 
only for diseases or injuries.  As noted above, an original 
claim for service connection requires that the claimant 
specifically identify "the benefit sought," (i.e., service 
connection for irritable bowel syndrome).  The appellant did 
not specifically identify any disorder, to include irritable 
bowel syndrome, in her notice of disagreement of May 1992.  
No such claim was made prior to March 1994.

In view of the facts in this case, there is no statutory or 
regulatory authority which would permit VA to grant service 
connection for irritable bowel syndrome prior to the date of 
her claim for service connection for Crohn's disease.  As a 
matter of law, the veteran is not entitled to an effective 
date prior to March 21, 1994, for her service-connected 
irritable bowel syndrome.  Accordingly, her claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.

Entitlement to a rating in excess of 20 percent evaluation 
for patellofemoral joint syndrome, right knee, with chronic 
synovitis, patellar chondromalacia and degenerative 
arthritis, is denied.

Entitlement to a rating in excess of 20 percent evaluation 
for patellofemoral joint syndrome, left knee, with chronic 
synovitis, patellar chondromalacia and degenerative 
arthritis, is denied.

An effective date for compensation benefits for irritable 
bowel syndrome, prior to March 21, 1994, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

